         Case 8:18-cv-03019-GJH Document 86 Filed 09/03/21 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                SOUTHERN DIVISION

 AMERICAN CHEMICAL SOCIETY ET AL.,

                               Plaintiffs,             Case No. 8:18-cv-03019-GJH

        v.

 RESEARCHGATE GMBH,

                               Defendant.



                                     [PROPOSED] ORDER

       Upon consideration of the Parties’ Joint Stipulated Request for Limited Extension of

Discovery Abeyance (ECF No. 84), it is hereby ORDERED that all party and non-party

discovery and pending discovery motions are temporarily held in abeyance until October 1,

2021, at which time the Parties shall provide the Court with a status update. After hearing from

the Parties, a future scheduling order shall set forth new deadlines, including regarding any

pending motions or party or non-party discovery.


       It is so ORDERED this ____ day of ____________, ______.




                                                                 ___________________________
                                                                      United States District Judge
